In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana


                       No. 06-16-00027-CV



DONALD WILCOX AND PRAIRIE DOG INVESTMENTS, LLC, Appellants

                                V.

       REBECCA STAPLES AND CLIFF STAPLES, Appellees



               On Appeal from the 7th District Court
                      Smith County, Texas
                   Trial Court No. 14-1132-A




           Before Morriss, C.J., Moseley and Burgess, JJ.
            Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
        Donald Wilcox and Prairie Dog Investments, LLC, the Appellants, have filed a motion to

dismiss this interlocutory appeal1 in which they indicate that the parties have reached a full and

final settlement of their disputes. In such a case, no real controversy exists, and in the absence of

a controversy, the appeal is moot.

        On April 18, 2016, we issued an order temporarily staying (1) all proceedings and activities

in trial court cause number 14-1132-A and (2) all actions by the court-appointed receiver in and

related to trial court cause number 14-1132-A, other than any actions needed to protect the property

already in the receiver’s possession. That stay was conditioned on the Appellants posting a

$7,500.00 cash or corporate bond in the trial court, which they did. Then, by order of May 2, 2016,

we extended that stay “up to an including the date on which the final opinion and judgment

resolving this interlocutory appeal issue.” We note that by the terms of our May 2, 2016, order,

the stay is lifted effective one day after the date this memorandum opinion issues, or was decided.

        We grant the Appellants’ motion to dismiss this appeal, and in accord with Rule

42.1(a)(2)(C) of the Texas Rules of Appellate Procedure, we abate the matter to the trial court with

instructions to conduct any proceedings necessary to effectuate the parties’ settlement agreement.

See TEX. R. APP. P. 42.1(a)(2)(C). Specifically, we instruct the trial court, as part of those

proceedings, to enter an order directing the Smith County District Clerk to disburse the $7,500.00

cash bond posted by the Appellants in compliance with our April 18 order to the Appellees,


1
 Originally appealed to the Twelfth Court of Appeals in Tyler, this case was transferred to this Court by the Texas
Supreme court. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of any conflict between precedent
of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX. R. APP. P. 41.3.

                                                        2
Rebecca Staples and Cliff Staples, in the care of their attorney, Ralph Allen. Costs of this appeal

are taxed against the party that incurred them.

       We dismiss the appeal.




                                                  Bailey C. Moseley
                                                  Justice


Date Submitted:        June 14, 2016
Date Decided:          June 15, 2016




                                                  3